Citation Nr: 1740459	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-36 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel




INTRODUCTION

The Veteran, of the Vietnam era, served on active duty in the Army from April 1968 to January 1970.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) of the Cleveland, Ohio Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in a May 2017 travel board hearing.  A transcript of that hearing has been associated with the file.  

For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusion of law.

The issue of GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has been competently diagnosed with a back disability (degenerative disc disease and cervical arthritis).  

2.  During the appeal period, the Veteran has been diagnosed with the following: chronic low back pain, degenerative disc disease, lumbar disc disease, cervical/lumbar arthritis, degenerative disk of spine, chronic neck and low back pain, and lumbosacral intervertebral disc.  

3.  As indicated in his DD Form 214, the Veteran's duty assignment and command was with the US Army of the Republic of Vietnam (ARVN) and one the badges he received was the Combat Infantryman Badge (CIB).  

4.  The Veteran provided credible testimony that while in service he carried heavy packs, at times weighing 90 pounds that would cause him to walk in a bent over position.  In addition, he credibly testified that he jumped out of moving helicopters traveling about 20 miles an hour, falling 10 feet into "elephant grass."

5.  The Veteran reported first experiencing symptoms of a low back disability during service and then immediately after service, stating that it took him a long time to be able to walk in an upright position.

6.  A private examiner, the Veteran's primary care physician of 10 years, provided an opinion in April 2010 regarding the Veteran's back disability.  She opined that the extensive arthritis in the Veteran's back/entire spine was directly related to the strain placed on his back during active duty.  There is no other medical opinion of record that contradicts this, and given the private examiner's history of treating the Veteran and the rationale provided, the Board finds this opinion to be credible and highly probative.  


CONCLUSION OF LAW

Whereas the Veteran was diagnosed with back disabilities, exhibited symptoms of a back disability during and immediately after his active duty service, provided competent and credible evidence regarding in-service events that are consistent with being engaged in combat and the medical opinion of record is highly probative and illustrates a connection between the Veteran's back disability and service, service connection for a back disability, to include degenerative disc disease and cervical arthritis is warranted.  38 U.S.C.A. §§ 1110, 1154 (b), 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).









ORDER

Service connection for a back disability, to include degenerative disc disease and cervical arthritis is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
The Board finds that additional development is required for the Veteran's GERD claim.  The evidence reveals a current diagnosis of GERD.  

The Veteran contends that his GERD should be service connected on either a direct or a secondary theory of entitlement.  In a May 2010 statement, the Veteran reported that the bad water, his nerves and possibly the malaria pill he had to take daily while in service caused his GERD.  During the May 2017 hearing the Veteran testified that his GERD is related to his service-connected PTSD, describing his stomach as getting all acid when he gets nervous, excited, or wakes up from a nightmare.   

He indicated that he was first treated for stomach problems when he returned from service.  The Veteran stated that he was treated by his family doctor in Ohio and that the condition he was diagnosed with was "nervous stomach."  According to a letter dated August 2009 these treatment records were transferred to Green County Medical Society and then later destroyed.  The earliest diagnosis of record for GERD is dated January 1999.  Given the evidence of a current diagnosis and evidence indicating a possible association between the Veteran's GERD and military service and or service-connected PTSD, the Board finds that an examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his GERD.

Finally, any outstanding records should be identified and obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the Veteran's claimed GERD disability.  The Veteran should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to his claim, including records from his former family doctor that indicate the dates he was under his care.    

2.  Schedule an appropriate VA examination to determine the nature and etiology the Veteran's GERD.  The claims folders, including any pertinent evidence in electronic format, should be forwarded to the examiner for review.  

The examiner should be directed to elicit a complete history from the Veteran.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the GERD is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the GERD was caused OR aggravated by the Veteran's service-connected disabilities-including his service-connected PTSD.  

The examiner is asked to provide a complete a rationale for all opinions offered.

3.  After completion of the above and any further development deemed necessary by the AOJ, the issue on appeal should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

